      Case 4:20-cv-00007-P Document 66 Filed 07/26/21           Page 1 of 1 PageID 615



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 SELINA MARIE RAMIREZ, et al.,                 §
                                               §
      Plaintiffs,                              §
                                               §
 v.                                            §    Civil Action No. 4:20-cv-00007-P
                                               §
 CITY OF ARLINGTON, et al.,                    §
                                               §
      Defendants.                              §

                                     FINAL JUDGMENT

         This Final Judgment is issued pursuant to Federal Rule of Civil Procedure 58. In

accordance with the order dismissing the case (ECF No. 65):

         It is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED with prejudice. Each party shall bear its own costs and fees.

         The Clerk shall transmit a true copy of this Final Judgment to the parties.

         SO ORDERED on this 26th day of July, 2021.
